 Case 1:18-cv-07652-DLC Document 17 Filed 10/24/18 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
LEONIDES DUVERNY,                                      18-CV-07652 (DLC)

                           Plaintiff,

           -against-                                   Affirmation in Opposition


HERCULES MEDICAL P.C. and HYPERION
MEDICAL P.C. and ACHILLES MEDICAL P.C.
and GEOFFREY RICHSTONE, individually,

                          Defendants.
----------------------------------------X

      David Etkind, an attorney duly admitted to practice law in the United

States District Court of the Southern District of New York, hereby affirms

under the penalty of perjury as follows:

      1.    This affirmation is submitted for two purposes.

      2.     First, the attorney signing the Moving Affirmation and the first

named attorney in the Moving Brief is listed in her firm website as a partner

who practices discrimination law. See Exhibit "1".

      3.     Her failure to apprise Your Honor of the after-acquired evidence

doctrine is troubling.

      4.     Instead of advising Your Honor of the after-acquired evidence

doctrine, Plaintiff sought to mislead you.     Plaintiff cited seven cases to

allegedly support a position that Plaintiff knew or should have known was

not true. See Defendants' Opposing Memorandum of Law at Point III.

                                        1
  Case 1:18-cv-07652-DLC Document 17 Filed 10/24/18 Page 2 of 7




      5.   Second, given the misconduct by Plaintiff's counsel, we

requested that the movants withdraw the motion since we believe that it is

sanctionable. Plaintiff refused, thus forcing Defendants to expend time and

resources opposing a motion that should never had been made. The emails

between counsel on this subject are attached hereto as Exhibit "2".

Dated:     New York, New York
           October 25, 2018               ~,
                             ~, ~              c_ti\-·
                             ('--_... ,\ "'~/ {,/L/r--.~
                               David Etkind




                                      2
Case 1:18-cv-07652-DLC Document 17 Filed 10/24/18 Page 3 of 7




                               1
Marjorie Mesidor I New York City Sexual Harassment Lawyers
                                                         https://www.newyorkcitydiscriminationlawyer.com/marjorie-m-me ...
                         Case 1:18-cv-07652-DLC Document 17    Filed 10/24/18 Page 4 of 7

                                                        Free Consultation: (646) 941-7609




            Marjorie Mesidor


            mmesidor@tpglaws.com
            Download VCard

            Marjorie Mesidor is Partner at Phillips & Associates. She is a Partner at the firm, recognized for her outstanding service
            to clients who have been subjected to sexual harassment or discrimination based on race, gender, disability, and other
            protected characteristics. Ms. Mesidor regularly prosecutes employment actions against Fortune 500 companies and
            smaller organizations accused of discrimination including claims of sexual misconduct. She has had overwhelming
            success in achieving significant awards and settlements for her clients. Ms. Mesidor rose to notoriety in 2013 when she
            procured a unanimous jury award in Johnson v. STRIVE, a landmark case decidedly settling the issue of whether those
            of the same race can discriminate against one another. In addition, her work against the disparate impact of "poor door"
            policies on rent stabilized tenants has earned her recognition by the Office of the Public Advocate.

            Ms. Mesidor has been a Guest Legal Correspondent appearing on WPIX Morning News, WBLS "Cafe Mocha" and 103.9
            Long Island News Radio "On the Docket", Guest Legal Correspondent. Marjorie is one of the National Black Lawyers'
            Top 100 Black Lawyers, a "Rising Star" and "Top Woman Attorney" by New York Super Lawyers every year since 2013.
            As recently 2018, Ms. Mesidor was named CRAIN Magazine's Top Women Attorneys in New York City. She has been a
            continuing legal education panelist for the National Bar Association's Labor and Employment Section and NELA NY on
            various topics in trial advocacy, punitive damages and jury awards. She authored an op-ed article published in the online
            publication, Motto, from the editors of Time® Magazine.

            With over 13 years of experience practicing before both state and federal courts, Ms. Mesidor understands the stress
            and fear that workers experience when their jobs are threatened by a coworker or employer's inappropriate conduct. She
            handles complex employment law matters in these areas at all stages of the litigation process, serving as a forceful
            advocate at the negotiating table, and a formidable opponent in the courtroom.




1 of 4                                                                                                                          10/18/2018, 1:47PM
Case 1:18-cv-07652-DLC Document 17 Filed 10/24/18 Page 5 of 7




                              2

                                               ~--··---
            Case 1:18-cv-07652-DLC Document 17 Filed 10/24/18 Page 6 of 7



On Friday, October 19, 2018, 8:54:26 AM EDT, Marjorie Mesidor <mmesidor@tpglaws.com> wrote:


David-

Thank you for those message.

The motion to dismiss is as to the counterclaim.

It is not properly plead, it fails to give sufficient specificity to give Plaintiff notice as to the nature of the
claim and is improperly attached to the instant action.

It is neither frivolous nor sanctionable.

Moreover, if you were considering moving for sanctions, I am sure you are aware of your Safe Harbor
obligations.

If you would like to discuss further, we can do so the week of 10/29- let me know your dates of
availability.

In the alternative, we are amenable to signing a stipulation of your voluntary withdrawal of the retaliatory
counterclaim filed by Defendants.

Marjorie

Marjorie Mesidor, Esq.
Partner
long Island Office (not for service of process, correspondence or check payments)
1129 Northern Boulevard, 4th Floor
Manhasset, New York 11030
(516) 365-3731 (telephone)
Manhattan Office
45 Broadway, Suite 620
New York, New York 10006
(212) 248-7431 ext. 204 (telephone)
(212) 901-2107 (facsimile)
http://www.newyorkcitydiscriminationlawyer.com/
http://www.milliondollaradvocates.com/Box1.gif
Please consider the environment before printing this email. Phillips & Associates, PllC cares.
CONFIDENTIALITY NOTICE: This email, along with any attached documents, contains information from
the law firm of Phillips & Associates, PllC which is confidential and/or legally privileged. The information
and documents are intended only for the individual to whom it is addressed. If you are not the intended
recipient, you are hereby notified that any disclosure, printing, forwarding, or the taking of any action in
reliance on the contents of this email is strictly prohibited; and this email and any printouts should be
destroyed immediately. If you have received this email in error, please notify us immediately by reply
email. Although reasonable precautions have been taken to ensure no viruses are present in this
message or any attachment hereto, Phillips & Associates, PllC takes no responsibility and has no
liability for any virus which may be transferred via this message or any attachment hereto. IRS
CIRCULAR 230 NOTICE: To ensure compliance with IRS requirements, we inform you that any U.S. tax
advice contained in this communication (including any attachments) is not intended or written to be used,
and cannot be used, for the purpose of avoiding tax penalties or in connection with promoting or
marketing materials.


From: David Etkind <davidetkind@yahoo.com>
Sent: Friday, October 19, 2018 8:36AM
          Case 1:18-cv-07652-DLC Document 17 Filed 10/24/18 Page 7 of 7



To: Marjorie Mesidor; Joan Lopez
Subject: Duverny v. Hercules Medical, P.C. (18-cv-07652 (DLC))

Marjorie and Joan -

We respectfully request that you withdraw the motion to dismiss the affirmative defense
and counterclaim asserted in the above-referenced case. The motion is not only
frivolous, but also sanctionable.

Please do not force me to proceed this way.

Please provide an answer by this afternoon. Thank you.

David

Sincerely,

              Esq.
Echtman & Etkind, LLC
551 Fifth Avenue, 3rd Floor
New York, New York 10176
(212) 757-2310
